Case 19-18043-elf   Doc 14   Filed 01/21/20 Entered 01/21/20 21:01:16   Desc Main
                             Document      Page 1 of 8
Case 19-18043-elf   Doc 14   Filed 01/21/20 Entered 01/21/20 21:01:16   Desc Main
                             Document      Page 2 of 8
Case 19-18043-elf   Doc 14   Filed 01/21/20 Entered 01/21/20 21:01:16   Desc Main
                             Document      Page 3 of 8
Case 19-18043-elf   Doc 14   Filed 01/21/20 Entered 01/21/20 21:01:16   Desc Main
                             Document      Page 4 of 8
Case 19-18043-elf   Doc 14   Filed 01/21/20 Entered 01/21/20 21:01:16   Desc Main
                             Document      Page 5 of 8
Case 19-18043-elf   Doc 14   Filed 01/21/20 Entered 01/21/20 21:01:16   Desc Main
                             Document      Page 6 of 8
Case 19-18043-elf   Doc 14   Filed 01/21/20 Entered 01/21/20 21:01:16   Desc Main
                             Document      Page 7 of 8
Case 19-18043-elf   Doc 14   Filed 01/21/20 Entered 01/21/20 21:01:16   Desc Main
                             Document      Page 8 of 8
